Citation Nr: 0706447	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for diverticulitis, 
including as secondary to his service-connected 
schizophrenia.

3. Entitlement to service connection for irritable bowel 
syndrome (IBS), including as secondary to his service-
connected schizophrenia.

4. Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from December 1942 to November 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The Board notes that the veteran submitted his employment 
information on a claim for increased compensation based on 
unemployability after the claim was certified to the Board.  
The veteran stated that the VA had never asked for an 
individual unemployability questionnaire.  Pursuant to 38 
C.F.R. §§ 19.37 and 20.1304(c) (2006), any pertinent evidence 
not previously reviewed at the RO, but received from the 
veteran prior to the transfer of the VA claims file to the 
Board, or evidence which is accepted first at the Board, must 
be initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  This regulation also states that evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues. 

In the present case, the evidence submitted provides 
information on the veteran's previous employment prior to 
1988.  It does not provide any information on the impact of 
his service-connected disabilities on his current 
employability.  While the veteran's previous employment is 
relevant, the Board notes finds that he previously submitted 
an individual unemployability questionnaire with essentially 
the same information in December 1998.  Thus, the information 
contained in the recent questionnaire is duplicative of 
information previously before the RO and the Board does not 
need to remand this claim for initially review by the agency 
of original jurisdiction.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
PTSD.

2.  Diverticulitis was not manifest in-service, the current 
disability is unrelated to service, and diverticulitis is not 
secondary to the veteran's service-connected schizophrenia.

3.   There is no competent medical evidence of a current 
diagnosis of IBS.

4. The veteran's service-connected schizophrenia and pes 
planus disabilities total a 70 percent disability rating.  

5.  The evidence of record does not demonstrate that the 
veteran is unemployable due to his service-connected 
disabilities.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. Diverticulitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

3. Diverticulitis is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. 1101, 
1131, 5102, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310(a) (2006).

4.  IBS was not incurred in or aggravated by active service.  
38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5. IBS is not proximately due to or the result of a service-
connected disease or injury was not incurred due to his 
service-connected schizophrenia.  38 U.S.C.A. 1101, 1131, 
5102, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310(a) (2006).

6. The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341(a), 4.16 (2006). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with letters in December 2003 and 
December 2004 notifying the veteran of what was required to 
substantiate his service connection and total disability due 
to individual unemployability claims.  These letters notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency. He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claims so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in his 
possession pertaining to the claims.  Thus, the Board finds 
that VA fully notified the veteran of what was required to 
substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, notice for a total disability 
rating claim required notification of the effective date 
element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims and notice of the type of evidence 
necessary to establish disability ratings and effective dates 
in a March 2006 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records, and VA examinations.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran seeks service connection for PTSD, diverticulitis 
and IBS.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In addition, under 38 C.F.R. § 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

PTSD

The veteran established service connection for an anxiety 
reaction via a September 1948 rating action.  His service-
connected acquired psychiatric disorder was reclassified as a 
schizophrenic reaction in June 1948.  In January 1950, a 70 
percent disability evaluation was assigned for the veteran's 
schizophrenic reaction, effective from December 1949.  This 
disability reaction has remained in effect since that time.  

The veteran now seeks service connection for PTSD, stating 
that his diagnosis of schizophrenia should actually have been 
diagnosed as PTSD. In support of his claim, the veteran 
reported trouble sleeping and memories of the war.  The 
veteran also claims that his VA examination was inadequate.

At a January 2000 VA examination, the veteran reported that 
he was a victim of a kamikaze pilot at the tip of La Zan.  He 
recounted being shot at and also reported an incident when an 
ammunition ship blew up in front of him.  He recalled that he 
had a nervous breakdown.  He denied being bothered by 
recollections of war events during day or night.  He noted 
that he would duck if a plane flew low over his head.  He did 
not report any particular symptoms of avoidance or numbing.  
He engaged in some blocking as a personality style.  He 
denied any particular symptoms of increased arousal.  The VA 
examiner stated that the veteran had some psychotic breaks, 
but overall functions with some personality distortions 
including some grandiosity, ongoing delusional thought style, 
and some histrionic presentation.  The diagnosis was status 
post-schizophrenic break or reaction, in remission, and 
personality disorder, NOS, with periodic subsequent breaks as 
noted above.  The examiner found that there were virtually no 
symptoms related to PTSD and no particular schizophrenic 
symptoms evidence at his point. The examiner also reported 
that his level of function would be lowered further due to 
significant personality disorder factors not related to war 
experience; as such, he did not appear to be adversely 
affected regarding employment due to schizophrenia.  

Subsequent VA treatment records in March and April 2003 show 
that the veteran not needed mental health services for 
several years.  Records show that the veteran's slightly 
anxious appearance and getting teary while talking about his 
experiences as a navy pilot appeared to be a response to his 
acute medical issues and stressors in combination with the 
war in Iraq.  

During VA examination in June 2003, the veteran reported that 
his "nerves went bad" during service on several aircraft 
carriers.  Paranoid schizophrenia was diagnosed.  The 
examiner noted that the veteran had a longstanding psychotic 
condition which sometimes went into remission with occasional 
psychotic breaks.  

In his November 2003 PTSD questionnaire, the veteran reported 
that he had a diagnosis and had received treatment for PTSD.  
In service, he reported being a gunner, painter and fireman 
in World War II.  The veteran also submitted service records 
reflecting his service in the Pacific during World War II, 
specifically aboard the USS Kadashan Bay from April 1944 
onwards.  The veteran provided reports from the Executive 
Officer from the USS Kadashan Bay from November 1944 showing 
large air attacks from the Japanese.  

At a January 2004 VA examination, the veteran reported not 
being able to watch violence on TV and having a bad dream 
about once every two weeks.  The VA examiner noted that the 
veteran's mood was euthymic and his affect was grandiose. He 
had no delusions, hallucinations, or suicidal or homicidal 
ideation.  He had good eye contact and interaction and was 
oriented to person, place and time.  His long and short term 
memory was intact.  There was no evidence of obsessive or 
ritualistic behavior, panic attacks, or depression or 
anxiety.  His rate and flow of speech was normal and his 
impulse control was intact.  The onset of these symptoms 
seems to have been shortly after military service.  The VA 
examiner reported the diagnosis of a schizophrenic disorder, 
in the residual phase, and stated that the veteran did not 
meet the DSM-IV criteria for PTSD.  The examiner reported 
that the present grandiosity, along with the history of 
delusions, hallucinations, alternating with periods of good 
functioning also argue for residual schizophrenia.  The VA 
examiner, noting that the veteran avoids violence on TV and 
has trouble with continuous sleep, reiterated that the 
veteran does not meet the DSM-IV criteria for PTSD.  The 
examiner also stated that the veteran had a successful second 
marriage of 50 years, raised a family, enjoys leisure 
activities, and does not receive psychiatric treatment.

The veteran's wife sent in a December 2004 statement 
reporting that the veteran has nightmares about the war, is 
unable to watch war movies, gets upset over small things, is 
distrustful, and cries when he talks about war experiences.  
She also stated that he has gotten fired from many jobs and 
has quit even more jobs.

In the present claim, the Board acknowledges that the veteran 
was a World War II combat veteran, and therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) applicable to 
combat veterans are generally applicable.  However, as the 
veteran lacks a current diagnosis of PTSD, the provisions of 
38 U.S.C.A. § 1154 do not provide the evidence required for 
service connection. 

As previously noted, service connection for PTSD is not 
warranted as there is no evidence of a current diagnosis of 
PTSD.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Though the veteran 
reported a diagnosis and treatment for PTSD, the January 2000 
and January 2004 VA examiners did not diagnose the veteran 
with PTSD; rather, the diagnosis was schizophrenia, in 
remission.  The January 2004 VA examiner stated that the 
veteran did not meet the DSM IV criteria for PTSD and the 
January 2000 VA examiner stated that there were virtually no 
symptoms related to PTSD.  The veteran has not provided 
alternative evidence of a medical diagnosis of PTSD.  
Therefore, as there is no medical evidence of a diagnosis of 
PTSD, service connection for PTSD is not warranted.

The Board notes that the veteran has submitted evidence to 
show that he was aboard the USS Kardashan when it was 
attacked by the Japanese during his service in World War II.  
However, an evaluation of whether there is a valid in-service 
stressor is not warranted as there is not a current diagnosis 
of PTSD.  In this regard, the Court has held that a condition 
or injury occurring in service alone is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
Therefore, regardless of whether there is evidence of a valid 
in-service stressor, without a current diagnosis of PTSD 
service connection cannot be granted.

The Board notes the veteran's argument that he has a current 
diagnosis of PTSD related to his service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   In this regard, the Board notes that the 
veteran was a nurse.  However, veteran has presented no 
evidence to show that he has any specialized training in 
psychiatric nursing.  The Board finds the opinions of the 
January 2000 and January 2004 VA examiners to be more 
persuasive.  The 2000 examination was conducted by a 
psychologist while the 2004 examination was conducted by a 
psychiatrist.  Both VA examiners offered rationales for their 
conclusions, specifically stating that the veteran did not 
show any of the symptoms associated with PTSD.  In contrast, 
the veteran has not offered a rationale to support his 
conclusion that he has a current diagnosis of PTSD.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the 
Board finds the veteran's self-diagnosis of PTSD to be 
inadequate when, as in this case, it is unsupported by any 
medical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In assigning high probative value to the multiple VA 
examiners' reports, the Board notes that the physicians had 
the claims file for review.  Moreover, it appears that these 
opinions were obtained for the purpose of specifically 
rendering a decision, in part, on employability.  There is no 
indication that the VA physicians were not fully aware of the 
veteran's past medical history or that they misstated any 
relevant fact.  There is no evidence that the VA examinations 
were inadequate, as asserted by the veteran, and the Board 
finds the VA examiners' opinions to be of great probative 
value.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for PTSD.  In making this 
decision, the Board has considered the benefit-of-the- doubt 
doctrine, but it does not apply here because the evidence is 
not in approximate balance.  See Gilbert, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Diverticulitis 

The veteran seeks service connection for diverticulitis.  
Specifically, he asserts that he had abdominal pains in-
service which continued after discharge.  Alternatively, the 
veteran contends that diverticulitis is secondary to his 
service-connected schizophrenia. 

Service medical records do not show any indication of 
abdominal pain or diverticulitis.  Specifically, the 
veteran's 1945 separation examination shows a normal abdomen 
and pelvis.

A February 2003 private treatment record shows abdominal 
cramping.  The relevant diagnoses were chronic obstructive 
pulmonary disease, nothing acute in the abdomen, and 
diverticulitis. March 2003 views of the abdomen show a mild 
distension of the colon extending to about the junction of 
the sigmoid and descending colon.  VA treatment records show 
that the veteran had surgery for a distal colon obstruction 
in May 2003. 

At a December 2003 VA examination, a VA physician reviewed 
the claims file.  The veteran reported that during service he 
was very nervous and would go to sick call to be treated for 
stomach cramps and indigestion; he stated that he continued 
to have this problem even after being out of combat.  Through 
the years, the veteran reported digestive problems with 
cramps, diarrhea, constipation, and a history of fecal 
discharge.  The veteran also reported weight loss in the past 
year and abnormal pain all the time in the lower quadrants.  
The veteran's wife reported that he was diagnosed with 
diverticulitis about 25 years ago.  The examining physician 
stated that the veteran's abdominal pain is more likely than 
not due to diverticulitis, which is an inflammation of the 
diverticular of the colon.  As the condition is not usually 
found until age 40, the examiner stated that it is not likely 
to be directly related to the veteran's military service.  
The VA examiner also opined that diverticulitis did not have 
a connection to the veteran's service-connected mental 
condition.  

Prior to the analysis, the Board notes that there has been no 
assertion that diverticulitis is directly related to combat 
service. Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

As diverticulitis was first documented after service in 2003, 
the remaining question is whether the evidence establishes 
that this condition can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In the present claim, there is no medical evidence of 
diverticulitis until well over 55 years post-service.  There 
is also no evidence of continuity of symptomatology other 
than unsupported lay statements.  While the veteran and his 
wife are competent to report his ongoing stomach problems 
since discharge, there is not a medical diagnosis of this 
condition of record until 2003.  Furthermore, the veteran has 
not provided evidence of any treatment for his condition 
until 2003, decades after his separation from service.  
Although symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of the continuity.  Savage v. Gober, 10 Vet. 
App. 488, Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Here, the veteran claims he experienced stomach pain since 
service.  However, when examined for discharge purposes, he 
did not report any symptoms and the clinical evaluation 
disclosed a normal abdomen and pelvis.  The Board finds that 
the veteran's denial of a pertinent history during service 
and the normal findings on clinical evaluation are more 
probative than his remote statements that he has had stomach 
problems since service.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

Additionally, there is not a medical opinion showing a nexus 
between service and the current diverticulitis.  At a 
December 2003 VA examination, the examiner diagnosed the 
veteran with chronic recurring diverticulitis.  The examiner 
stated that since diverticulitis is not usually found until 
age 40, it is not likely to be directly related to the 
veteran's military service.  Therefore, there is no medical 
opinion of a nexus between the purported accident in-service 
and the current injury.
The Board notes the veteran's argument that the 
diverticulitis is secondary to his service-connected 
schizophrenia.  However, the December 2003 VA examiner 
specifically found that diverticulitis did not have a 
connection with the veteran's service-connected mental 
condition.  There is no other evidence of record linking the 
diverticulitis to his service-connected schizophrenia.  
Therefore, service connection on a secondary basis is also 
not warranted.

Finally, the Board recognizes that the veteran's belief that 
the diverticulitis is related to service, including as 
secondary to his service-connected schizophrenia. This type 
of determination is not a matter for an individual without 
medical expertise.  See Espiritu, 2 Vet. App. at 492.  In 
this regard, the Board notes that the veteran was a nurse.  
However, the Board finds the opinion of the December 2003 VA 
physician to be more persuasive than the opinion rendered by 
the veteran.  First, the December 2003 VA examiner's opinion 
was based on the fact that diverticulitis does not usually 
occur prior to the age of 40 and included the rationale for 
the opinion.  In contrast, the veteran has not offered 
support for his conclusion that the condition is related to 
service, nor has he offered any evidence of continuity of 
treatment for this condition since service.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller, 11 Vet. App. at 348.  Therefore, the Board finds the 
veteran's assertions that diverticulitis is related to 
service or secondary to schizophrenia to be inadequate when, 
as in this case, it is unsupported by any medical evidence as 
a predicate for the opinion.  Black, 5 Vet. App. at 180. 
Thus, the Board finds the December 2003 VA examiner's opinion 
to be persuasive as to the issue of whether diverticulitis is 
related to service, including as secondary to schizophrenia. 

In summary, diverticulitis is not shown by the medical 
evidence of record until decades post-service and the only 
persuasive medical opinion of record does not suggest a nexus 
between a current condition and service or his service-
connected schizophrenia. The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claim for service connection for 
diverticulitis, to include as secondary to his service-
connected schizophrenia.  The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, it is not applicable.  38 U.S.C.A. 
§ 5107(b);  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   

Irritable Bowel Syndrome (IBS)

The veteran seeks service connection for IBS.  Specifically, 
he asserts that he had abdominal pains in-service which 
continued after discharge.  Alternatively, the veteran 
contends that IBS is secondary to his service-connected 
schizophrenia. 

Service medical records do not show any indication of 
abdominal pain or IBS.  Specifically, the veteran's 
separation examination showed a normal abdomen and pelvis.

A February 2003 private treatment record shows abdominal 
cramping.  The relevant diagnoses were chronic obstructive 
pulmonary disease, nothing acute in the abdomen, and 
diverticulitis. 

VA treatment records show that the veteran had surgery for 
distal colon obstruction in May 2003.  

At a December 2003 VAX, the examiner reviewed the claims 
file.  The veteran reported that during service he was very 
nervous and would go to sick call to be treated for stomach 
cramps and indigestion; he stated that he continued to have 
this problem even after being out of combat.  Through the 
years, the veteran reported digestive problems with cramps, 
diarrhea, constipation, and a history of fecal discharge.  
The veteran reported weight loss in the past year and 
abnormal pain all the time in the lower quadrants.  The 
veteran's wife reported a diagnosis of IBS about 25 years 
ago.  The VA examiner opined that there was not objective 
evidence to support a diagnosis of IBS.  Additionally, the VA 
examiner opined that IBS did not have a connection to the 
veteran's service-connected mental condition.  

Prior to the analysis, the Board notes that there has been no 
assertion that IBS is directly related to combat service. 
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.  

A review of the evidence shows that service connection for 
IBS is not warranted.  Service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the 
veteran reports a diagnosis of IBS, there is not evidence of 
this diagnosis of record.  Additionally, the December 2003 VA 
examiner stated that there was no objective evidence of IBS.  
Finally, in all of the veteran's treatment records from both 
private and VA providers, there is not a diagnosis or 
treatment reflected for irritable bowel syndrome.  Therefore 
as there is no medical evidence of a current diagnosis of IBS 
service connection for this condition on a direct basis or as 
secondary to his service-connected schizophrenia is not 
warranted.  

Moreover, there is no evidence of IBS in-service.  
Specifically, the veteran's 1945 separation examination 
showed a normal abdomen and pelvis.    

The Board notes the veteran's argument that he has IBS which 
began in-service and notes that the veteran was a nurse.  
However, the veteran has not provided any clinical evidence 
of this diagnosis.  Without such evidence, the veteran's 
opinions are unsupported and cannot be accepted as valid 
evidence of the existence of a diagnosis of IBS.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller, 11 Vet. App. at 348.  Therefore, the Board finds the 
veteran's self-diagnosis of IBS to be inadequate when, as in 
this case, it is unsupported by any medical evidence as a 
predicate for the opinion.  Black, 5 Vet. App. at 180.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for IBS.  In making this 
decision, the Board has considered the benefit-of-the- doubt 
doctrine, but it does not apply here because the evidence is 
not in approximate balance.  See Gilbert, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

TDIU

The veteran seeks a total disability rating due to individual 
unemployability (TDIU).  In support of his claim, the veteran 
states that he has been unable to work due to the 
schizophrenia and that he has lost jobs due to the condition.
A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatry, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement  
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a  
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

The veteran is service-connected for schizophrenia, evaluated 
as 70 percent disabling, and pes planus, evaluated as 0 
percent disabling.  Therefore, the veteran is currently 
assigned a combined rating of 70 percent for his two service-
connected disabilities.  Thus, the veteran meets the 
threshold schedular requirements necessary for the assignment 
of a total rating.  See 38 C.F.R. § 4.16(a).  

Even though the veteran meets the threshold schedular 
requirements necessary for the total rating, the Board must 
consider if it is the veteran's service-connected disability 
which precludes him from engaging in substantially  gainful 
employment (i.e. work which is more than marginal, that 
permits the individual to earn a "living wage").  38  
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356  
(1991).  

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different 
position than other veterans having a 70 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not  enough.  The ultimate 
question is whether the veteran, in light of his service-
connected disability, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that the unemployability question, or the veteran's 
ability or inability to engage in  substantial gainful 
activity, has to be looked at in a  practical manner and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical  and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet.  App. 83 (1991). 

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the  poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West,  13 Vet. App. 342 
(2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

At a January 2000 VA examination, the veteran reported 
retiring after age 63 in 1988 after being in the upholstery 
for 30 years.  He reported that he was a nurse prior to that 
for 7-8 years at the Veteran's Administration after leaving 
service.  He noted having trouble standing for long periods 
of time.  The VA examiner reported that the veteran's level 
of function would be lowered further due to significant 
personality disorder factors not related to war experience; 
as such, he did not appear to be adversely affected regarding 
employment due to schizophrenia.  

At a June 2003 VA examination, the veteran reported that 
after he left the Navy he worked painting cars for 4-5 years 
and then went into upholstery work.  The veteran stated that 
he found it difficult to work after his nervous breakdown.  
The VA examiner noted that it was difficult to get from the 
veteran a time when he ceased being gainfully employed.  The 
veteran reported stopping work in 1971 in order to collect 
unemployment, and then took early retirement for Social 
Security.  
The VA examiner diagnosed the veteran with paranoid 
schizophrenia, approximately in remission.  The examiner 
stated that the veteran had this condition for a long time 
and had not been employed for a reasonable length of time.  
Now, the veteran is rather old with respect to maintaining 
any kind of employment.  

At a January 2004 VA examination, the veteran reported last 
working in 1988 as a maintenance man at a golf club.  He 
stated that he retired because he had stayed there long 
enough to get his retirement.

A review of the evidence shows that a TDIU rating is not 
warranted as the medical evidence of record does not 
establish that the veteran's schizophrenia or bilateral pes 
planus preclude him from securing or following a 
substantially gainful occupation.  While his service-
connected schizophrenia has certainly rendered it difficult 
to hold a job, at all the aforementioned VA examinations the 
veteran reported that he sought retirement from his various 
positions.  There is no medical evidence that the 
schizophrenia precludes him from working, and the evidence 
tends to show that the veteran sought retirement from work.  
Next, the January 2000 VA examiner specifically stated that 
the veteran did not appear to be adversely affected regarding 
employment due to schizophrenia.  Moreover, all the medical 
evidence shows that the veteran's diagnosis of schizophrenia 
is in remission.  Finally, there is no evidence of treatment 
for the pes planus, or that this condition precludes the 
veteran from working.  Therefore, the medical evidence does 
not show that the veteran is unable to engage in gainful 
employment due to his service-connected schizophrenia or pes 
planus.  

In assigning high probative value to the multiple VA 
examiners' reports, the Board notes that the physicians had 
the claims file for review.  Moreover, it appears that this 
opinions were obtained for the purpose of specifically 
rendering a decision, in part, on employability.  There is no 
indication that the VA physicians were not fully aware of the 
veteran's past medical history or that they misstated any 
relevant fact.  There is no evidence that the VA examinations 
were inadequate and the Board finds the VA physicians' 
opinions to be of great probative value.

The veteran maintains that his service-connected disabilities 
have rendered him individually unemployable.  Though as a 
nurse he is considered competent to offer a medical opinion, 
his assertions are inconsistent with his own contemporaneous 
statements in VA examinations that he retired from working.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In view of the foregoing, the 
Board finds that the veteran's statements made in pursuit of 
his claim for VA benefits are of little probative value.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility 
can be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).  

In sum, the Board concludes that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Accordingly, the preponderance of the evidence 
is against the veteran's claim and it is denied. 
   

ORDER

Service connection for PTSD is denied.

Service connection for diverticulitis, including as secondary 
to the veteran's service-connected schizophrenia, is denied

Service connection for IBS, including as secondary to the 
veteran's service-connected schizophrenia, is denied.

A TDIU rating is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


